Browne, J.
Dissenting.
This is an appeal from a decree sustaining a demurrer and dismissing complainant’s bill, which sought to have certain tax certificates cancelled as a cloud upon his title to lands described in the bill. ' There is an alternative prayer that if the court should decree that cancellation cannot be granted, that the County of Citrus be required to return to complainant, $1,000.00, with interest.
The bill in substance alleged, among other things, that in July, 1909, the Board of County Commissioners of Citrus County discovered that certain lands belonging to the complainant that had been sold for taxes, had not been redeemed and for which certificates of sale to the State were outstanding; that some of the tax certificates held by the State were illegal and void because in some instances there had been double assessments, and in others the complainant held the land under tax deeds which were based upon certificates subsequently issued by the State, and that such sale so made to him by the State cancelled all prior certificates; the complainant took the matter up with the County Commissioners of Citrus County, and at a meeting of that body their attorney who was present conceded that many of the certificates were illegal and void, and thereupon an agreement was entered into between the County Commissioners and complainant, that upon his paying the sum of $1,000.00 the certificates would be cancelled. This offer to accept $1,1)00.00 in settlement of the claim' was conditional upon the approval of the State Comptroller. At the same time the County Commissioners authorized the clerk to accept the sum of $1,000.00 in full settlement of the claim of the State and County against the complainant for taxes on the lands described.
In September, 1909, the complainant was advised by the *295Clerk of the Circuit Court of Citrus County that the Comptroller had agreed to the settlement, and he was authorized to accept the sum of $1,000.00 in full settlement, satisfaction and payment of all the tax certificates held by the State of Florida, and thereupon on the 29th day of September, 1909, he delivered to the Clerk of the Circuit Court a draft or check on the Flynn-TIarris-Bullard Company of Jacksonville for $1,000.00, which was duly paid to the Clerk of the Circuit Court.
From that time on, the complainant paid all taxes assessed against the property.
Subsequently the complainant sought to sell some of these lands, when it was discovered that the certificates held by the State had never been surrendered or cancelled, and that the State and County still claimed to hold a lien against the property for taxes represented by those certificates. Whereupon he brought this suit praying for the cancellation of the certificates as a cloud upon his title, or if cancellation, could not be decreed that the $1,000.00 paid by him to the Clerk of the Circuit Court of Citrus County, be refunded to him with interest.
It also appears from the bill that Walter F. Warnock, the-Clerk of the Circuit Court to whom complainant paid the $1,000.00, is dead; that before his death, having .become involved with the State of Florida and County of Citrus, he made a settlement with the State on behalf of himself and his bondsmen, whereby the State released him and his bondsmen from further liability growing out of any shortages in his accounts arising from his failure to pay other moneys belonging to the County of Citrus and State of Florida, and by reason of such release, the complainant is without remedy against Warnock or his bond for neglect in the performance of his official acts.
The bill is a lengthy one and sets out in detail facts and *296circumstances that make the complainant’s case much stronger than my epitome, but I think I have stated sufficient to warrant my conclusions.
The law requires the tax sale certificates to be kept in the office of the Clerk of the Circuit Court, and it is with him that persons desiring to redeem such certificates must de'al.
The Clerk is the representative of the State and County, selected as such representative in accordance with the constitution and laws of the State.
The complainant dealt with him not as a private individual, but in his official capacity as an accredited representative of the government. Had the complainant been dealing with an individual of questionable financial reputation, he might have kept the fingers of one hand clutched upon his $1,000.00 until the cancelled certificates were actually placed in his other hand by the Clerk. But in transactions' with public officials the citizen is not bound to deal with them at arms length as if they were crooks. When he was told by the Clerk of the Circuit Court that the Comptroller had approved of the settlement, he paid the $1,000.00, not to the individual W. F. Warnock, but to a government official.
The transaction readily suggests others of a similar nature between private parties. A business man may entrust a representative with all of his bills against his various debtors, one of whom may pay his indebtedness to such representative, but fail to take a receipt. The business man who would avail himself of such a situation and-require his debtor to pay his indebtedness a second time, would not have an enviable reputation for financial integrity in the community where he was known.
There should ■ be no double standard of financial integrity, one for the State and another for the individual! *297The government if it would inspire patriotism and encourage law observance, should adopt standards - of financial integrity worthy of being followed by the citizen.
In paying the Clerk of the Circuit Court the $1,000.00 involved in this transaction, the complainant dealt with him as a duly commissioned and qualified representative of the government, placed in that position under the provisions of the constitution and laws of the State, and his act in receiving the money became the act of the State.
Another aspect of this case disclosed by the bill increases the State’s obligation to make restitution. When the County Commissioners cheeked up the Clerk’s accounts and made a settlement with him and his bondsmen, and ■discharged him and them from further financial obligation, ■they assumed all losses that might subsequently be discovered not to have been included in the amount paid in ■settlement. If they did not include this item, it was their •own neglect for which complainant should not be made to •suffer.
In either aspect of this case, I think restitution should be made to the complainant. He has come into a court of •equity — a court that is the keeper of the State’s conscience — asking that this act of justice be done. A trans•action of this character, — it maters not what technicality may be invoked to excuse the retention of the money — it is not one that a court of conscience should approve.
I think the decree sustaining the demurrer and dismissing the bill should be reversed.